DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/21/2022 has been entered. Claims 1, 8-9 and 11 have been amended. Claims 7, 15-16, 20 and 23 are cancelled. Claims 1-6, 8-14, 17-19 and 21-22 remain pending in the application.
Allowable Subject Matter
Claims 1-6, 8-14, 17-19 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “tread portion includes an outer middle land portion, which is delimited between an outer shoulder circumferential groove and an outer crown circumferential groove, positionable at an outer side of the vehicle when the tire is mounted on the vehicle, and an inner middle land portion, which is delimited between an inner shoulder circumferential groove and an inner crown circumferential groove, positionable at an inner side of the vehicle when the tire is mounted on the vehicle, wherein the outer middle land portion has first outer middle sipes extending from the outer crown circumferential groove toward the outer shoulder circumferential groove and terminating within the outer middle land portion, wherein the inner middle land portion has first inner middle sipes extending from the inner shoulder circumferential groove toward the inner crown circumferential groove and terminating within the inner middle land portion, wherein an angle of each of the first outer middle sipes with respect to a tire axial direction is smaller than an angle of each of the first inner middle sipes with respect to the tire axial direction, and wherein a stiffness of the outer middle land portion is greater than a stiffness of the inner middle land portion; and 
the tread portion further includes an outer shoulder land portion delimited between the outer shoulder circumferential groove and an outer tread edge, and an inner shoulder land portion delimited between the inner shoulder circumferential groove and an inner tread edge, wherein the outer shoulder land portion has a width in the tire axial direction larger than a width in the tire axial direction of the inner shoulder land portion; and
outer shoulder sipes extending into the outer shoulder land portion from the outer shoulder circumferential groove and terminating within the outer shoulder land portion; outer shoulder lateral grooves extending into the outer shoulder land portion from the outer tread edge and terminating within the outer shoulder land portion; inner shoulder sipes extending into the inner shoulder land portion from the inner shoulder circumferential groove and terminating within the inner shoulder land portion; inner shoulder lateral grooves extending into the inner shoulder land portion from the inner tread edge and terminating within the inner shoulder land portion, wherein the outer shoulder sipes and the outer shoulder lateral grooves are separated from each other in the axial direction, and wherein the inner shoulder sipes and the inner shoulder lateral grooves overlap each other in the axial direction.
The closest prior art of record is considered to be Tsunekawa (JP 2015-134575) which discloses a pneumatic tire. The tire is configured to include laterally extending grooves and sipes disposed in both shoulder portions of the tread; whereby in both shoulder portions the laterally extending grooves and sipes are disposed to extend from the tread edge towards the crown portion of the tread; and Tanaka (JP 2015-209189 A – of record) which discloses a pneumatic tire. The tire is configured to include laterally extending grooves and sipes disposed in both shoulder portions of the tread. Whereby, in both shoulder portions the laterally extending grooves are disposed to extend from the tread edge towards the crown portion of the tread and the laterally extending sipes are disposed to extend from the shoulder circumferentially extending grooves towards the tread edge and where the lateral grooves and sipes overlap each other axially.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749